Citation Nr: 0411225	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  02-09 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for right shoulder impingement 
syndrome with rotator cuff tear and arthritis, to include as 
secondary to service-connected gunshot wound of the left scapula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from June 1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana, which denied the benefits sought on appeal.

The Board notes that the veteran filed a notice of disagreement 
with respect to a September 2001 RO rating decision denying 
entitlement to a rating higher than 30 percent for his left 
shoulder disability.  The RO issued a Statement of the Case in 
January 2002, but the veteran did not perfect that appeal by 
submitting a substantive appeal pursuant to 20 C.F.R. Section 
20.202.  As such, the only issue before the Board for adjudication 
is as set forth on the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

2.  The veteran did not injure his right shoulder during his 
period of active service.

3.  The veteran currently has a tear of the supraspinatus tendon 
in his right shoulder as well as degenerative changes and possible 
impingement.

4.  The veteran's current right shoulder disability was not caused 
by his service-connected gunshot wound of the left scapula.



CONCLUSION OF LAW

Right shoulder impingement syndrome with rotator cuff tear and 
arthritis was not incurred in service nor was it proximately due 
to or a result of a service-connected disability.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board notes at the outset of this decision that it has given 
consideration to the provisions of the Veterans Claims Assistance 
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) 
which includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to substantiate 
a claim for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the development 
of a claim.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA, the 
implementing regulations, the United States Court of Appeals for 
the Federal Circuit's (Federal Circuit) decisions in Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) and Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which 
invalidated portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veteran's Claims (Court) decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which addressed the timing and content of 
proper VCAA notice.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed immediately 
below, that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
VA has a duty under the VCAA to notify an appellant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of the 
VCAA specifically and in detail in a letter dated in November 
2001.  The Board finds that the information provided to the 
veteran specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claim and the responsibilities of VA 
and the veteran in obtaining evidence.  The November 2001 letter 
stated that (1) the evidence needed to substantiate the veteran's 
claim was, among other things, evidence that the veteran currently 
had a disability related to an inservice injury or disease, (2) VA 
would obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible for 
submitting all relevant evidence not in the possession of a 
Federal department or agency.  The Board notes that although the 
Court in Pelegrini indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential Opinion 
in February 2004, finding that 38 U.S.C. Section 5103(a) does not 
require VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  In this case, the Board finds 
no indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if defect 
can be found, is harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Thus, under these 
circumstances, the Board finds that the notification requirement 
of the VCAA has been satisfied.  

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that section 
should not be construed to prohibit VA from making a decision on 
the claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides that 
nothing in the section should be construed to require re-
notification or additional notification to the claimant.  This 
amendment is effective as if enacted on November 9, 2000.  
Consequently, the Board finds that not only is the notice given to 
the veteran sufficient, but the decision rendered prior to the 
expiration of the one-year notice period is appropriate. 

The VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate his or 
her claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary 
to make a decision on the claim.  After reviewing the record, the 
Board finds that VA has complied with the VCAA's duty to assist by 
aiding the veteran in obtaining medical evidence, affording him a 
physical examination, and requesting that a medical opinion be 
rendered as to the etiology of his current right shoulder 
disability.  It appears that all known and available medical 
records relevant to the issue here on appeal have been obtained 
and are associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  In fact, the veteran stated 
in December 2001 that he did not have any additional evidence to 
submit.  Furthermore, the veteran testified before the Board at a 
video conference held in December 2003 and has actively 
participated in the development of his claim.  Thus, the Board 
finds that VA has done everything reasonably possible to notify 
and to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA and the applicable 
implementing regulations.  

II.  Service Connection

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for a disability medically shown to be proximately 
due to or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a).  

The evidence of record shows that the veteran experienced a 
gunshot wound to the left scapula during his honorable World War 
II service.  Service medical records do not reflect injury to the 
right shoulder nor treatment for a right arm or shoulder 
disability.  Entitlement to service connection was granted for the 
left shoulder disability in May 1946.  

The medical evidence shows that the veteran complained of right 
shoulder pain and weakness in January 2001.  He did not relate 
experiencing an injury to the right shoulder, only that it had 
been hurting and that he had been dropping items.  The veteran 
underwent magnetic resonance imaging and was determined to have a 
tear of the supraspinatus tendon, fairly prominent bony 
hypertrophy along the acromion and distal clavicle, a portion of 
which could be related to impingement, and signal alteration along 
the glenoid which could possibly be interpreted as a glenoid 
labral tear.  As such, occupational therapy was prescribed in 
order to strengthen the right shoulder.  Private treatment records 
dated from 1992 to 1995 show treatment for joint pains.

The veteran underwent VA examination in August 2001 and clinical 
test results were noted, but no opinion was rendered as to the 
cause of the veteran's right shoulder disability.  He was seen by 
a different VA examiner in February 2003 and related his theory 
that overuse of the right arm caused the right shoulder 
disability.  X-rays taken at that time showed very mild 
degenerative changes in the right shoulder.  Following a complete 
examination of the veteran and review of the medical treatment 
records, including the January 2001 magnetic resonance imaging 
report, the examiner opined that it was not likely that the right 
shoulder impingement with rotator cuff tear was related to the 
left shoulder disability because overuse would not necessarily 
cause a rotator cuff or impingement.

The veteran testified before the Board in December 2003 that the 
pain in his right shoulder began gradually and he did not recall 
injuring the right shoulder.  He stated that his post-service 
employment did not include any type of heavy lifting and he 
believed that simply having to use the right arm more because of 
the loss of use of his left arm had caused his current disability.  
The veteran testified that he was prescribed medication for all of 
his arthritic pain, had participated in physical therapy for this 
right shoulder on one occasion, and that he participated in 
treatment at various VA medical centers on a regular basis.  He 
stated that he did not recall if a physician had ever advised him 
that his right shoulder disability was a result of his left 
shoulder disability.

The Board fully acknowledges that there are current treatment 
records that are not of record, but finds that evidence of current 
treatment is not relevant to the issue at hand.  Specifically, the 
evidence of the veteran's first complaints of right shoulder 
disability, clinical testing determining the nature of his 
disability, and the medical opinion of record show a clear picture 
of the veteran's right shoulder disability.  Thus, particularly in 
light of the veteran's testimony that a treating physician had not 
advised him of a correlation between the shoulder disabilities, 
the Board finds that a reasonable possibility does not exist that 
obtaining additional evidence of current disability would aid in 
substantiating the veteran's claim.  See 38 U.S.C. § 5103A(a)(2).  
As such, the Board finds that it is appropriate to render a 
decision in this matter at this time.

Given the evidence as outlined above, the Board finds that the 
veteran did not incur a right shoulder injury during his period of 
service nor is his current right shoulder impingement syndrome 
with rotator cuff tear and arthritis a result of his service-
connected gunshot wound of the left scapula.  The medical evidence 
shows that the veteran began complaining of pain in his right 
shoulder over fifty years after his discharge from service, that 
he has a tear in the right rotator cuff, and that it is not 
medically probable that overuse of the right arm would cause such 
an injury.  Consequently, although the Board finds the veteran's 
testimony credible and believes that his theory of secondary 
disability sounds plausible, it cannot accept the veteran's 
opinion as grounds for granting VA compensation benefits as laymen 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, service 
connection for right shoulder impingement syndrome with rotator 
cuff tear and arthritis, to include as secondary to service-
connected gunshot wound of the left scapula, must be denied as 
there is no medical evidence to support the veteran's assertion.  


ORDER

Service connection for right shoulder impingement syndrome with 
rotator cuff tear and arthritis, to include as secondary to 
service-connected gunshot wound of the left scapula, is denied.




	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



